VILLANTI, Judge.
The State appeals a trial court order granting suppression of William Patrick Ballinger’s refusal to take a breath test, and Ballinger cross-appeals the same trial court order which also denied his motion to suppress evidence obtained from an allegedly unlawful stop. For the reasons stated in State v. Busciglio, 976 So.2d 15 (Fla. 2d DCA 2008), we reverse the trial court’s order granting suppression of Ballinger’s refusal. However, we affirm the court’s order denying his motion to suppress evidence obtained from the stop because the officer was not required to have probable cause to arrest Ballinger in order to stop his vehicle. Rather, the officer was merely required to have reasonable suspicion that Ballinger had committed, was committing, or was about to commit a crime. See § 901.151, Fla. Stat. (2004); Terry v. Ohio, 392 U.S. 1, 88 S.Ct. 1868, 20 L.Ed.2d 889 (1968); Popple v. State, 626 So.2d 185, 186 (Fla.1993). We conclude that the trial court correctly found that the officer had the requisite reasonable suspicion sufficient to stop Ballinger’s vehicle. Thus, we affirm that portion of the order denying suppression.
Affirmed in part; reversed in part; and remanded for further proceedings.
DAVIS, J., and BENNETT, ROBERT B., JR., Associate Judge, Concur.